Citation Nr: 1315366	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  03-30 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to higher initial evaluations for dementia associated with cerebrovascular disease, rated as 20 percent disabling effective from November 18, 2004, to December 21, 2011, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

By way of history, in a June 2007 decision, the Board determined that the criteria for a separate evaluation for mental deficits associated with the Veteran's service-connected cerebrovascular disease had been met.  The Board thus remanded the matter for the agency of original jurisdiction (AOJ) to adjudicate the extent of the mental manifestations of the service-connected cerebrovascular disease and rate them separately.  In a July 2007 decision, the AOJ assigned a separate 20 percent rating under 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Code (DC) 8009-9326, for cerebrovascular disease associated with diabetes mellitus, Type II, which the Board later recharacterized as dementia associated with cerebrovascular disease in a June 2010 decision wherein the matter was remanded for procedural development.

Upon remand from the Board, the AOJ issued a February 2012 rating decision wherein it increased the Veteran's disability percentage to 50 percent, effective from December 21, 2011, and re-characterized the Veteran's disability as dementia with depression associated with cerebrovascular disease.  The matter was thereafter returned to the Board and in May 2012, the Board again remanded the matter, noting that the AOJ had expanded the nature of the service-connected central neurological disability to include not only dementia but also depression.  The Board, citing Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009), found that the separate mental conditions, dementia and depression, had been distinctly differentiated in their symptomatology by a VA medical examiner and should therefore be separately service connected and evaluated.  The Board thus remanded the issue for the AOJ to service connect and rate the Veteran's depression as a distinct condition, rather than treating it as part and parcel of his dementia.

On remand, the AOJ issued a December 2012 rating decision wherein it granted service connection for mild depression and assigned a noncompensable evaluation from November 18, 2004, to December 21, 2011, and a 30 percent rating thereafter.  To date, it does not appear that the Veteran has disagreed with any aspect of that decision.  Thus, any issue regarding the separate award of service connection for depression is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in a July 2007 decision, the AOJ assigned a separate 20 percent rating under hyphenated DC 8009-9326 for cerebrovascular disease associated with diabetes mellitus, Type II, which the Board later recharacterized as dementia associated with cerebrovascular disease.  In its June 2010 remand, the Board noted that neither DC 8009 nor 9326 provided for a 20 percent evaluation and that the adjudicative decisions were less than clear as to the why the AOJ had assigned an evaluation of 20 percent but not higher.  Notably, the rating decision wherein the Veteran was assigned a 20 percent evaluation contains no express adjudication of the matter.  The Board thus remanded the matter and directed the AOJ to supply the Veteran with a supplemental statement of the case (SSOC) that provided the rating criteria for each diagnostic code considered by the AOJ.

On remand, the AOJ issued the February 2012 rating decision wherein it increased the Veteran's disability percentage to 50 percent, effective December 21, 2011.  The rating decision contained no discussion of the AOJ's assignment of only a 20 percent rating prior to December 21, 2011, to include the rating criteria upon which that evaluation was based.  An SSOC issued that same day addressed only the issue of entitlement to a rating in excess of 50 percent for dementia associated with cerebrovascular disease.  Although the SSOC provided the rating criteria for a 70 evaluation under DC 9326, it lacked any discussion of the criteria used to evaluate the Veteran's disability as 20 percent disabling under hyphenated DC 8009-9326.
Upon remand from the Board in May 2012, the AOJ issued another SSOC wherein the Veteran was denied a rating in excess of 20 percent prior to December 21, 2011, and in excess of 50 percent thereafter.  In that SSOC, the AOJ indicated that the assignment of a 20 percent rating was based on dementia resulting on "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events)."  The AOJ then went on to state why a 50 percent evaluation was not warranted.  Notably, however, the criteria used to support the assignment of a 20 percent rating, but not higher, is that which is set forth in rating criteria for a 30 percent rating under 38 C.F.R. § 4.130, DC 9326.  Curiously, the SSOC contains absolutely no discussion of why the Veteran was not entitled to a 30 percent rating, despite seemingly demonstrating the level of occupational and social impairment required for such a rating, as evidenced by the reasoning set forth in the December 2012 SSOC.  

As it is unclear to the Board why the AOJ has assigned only a 20 percent rating for the Veteran's service-connected dementia associated with cerebrovascular disease, especially given the fact that the December 2012 SSOC seemingly indicates that the Veteran indeed meets the criteria for a 30 percent rating prior to December 21, 2011, the Board finds that before it can adjudicate the issue of entitlement to higher initial ratings, the matter must be remanded for the AOJ to explain in detail how it determined that the Veteran was entitled to the assignment of only a 20 percent rating so that the Board's evaluation of the Veteran's claim can be a fully informed one.

Accordingly, the case is REMANDED to the AOJ for the following action:

The AOJ must readjudicate the issue of entitlement to higher initial evaluations for dementia associated with cerebrovascular disease, rated as 20 percent disabling effective from November 18, 2004, to December 21, 2011, and as 50 percent disabling thereafter.  If the AOJ finds that the Veteran is not entitled to a rating in excess of 20 percent prior to December 21, 2011, the AOJ must set forth detailed reasons for how it determined that a higher rating was not warranted.  Specifically, the AOJ must address why its conclusion reached in the December 2012 SSOC that prior to December 21, 2011, the Veteran's dementia resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, consistent with the criteria for a 30 percent rating, does not support the assignment of a rating in excess of 20 percent.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


